

115 HR 682 IH: Preserving Access to Medicaid for Americans Act of 2017
U.S. House of Representatives
2017-01-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 682IN THE HOUSE OF REPRESENTATIVESJanuary 24, 2017Mr. Mullin (for himself, Mr. Russell, and Mr. Grothman) introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo amend titles XIX and XXI of the Social Security Act to eliminate the CHIP maintenance of effort
			 requirement and to eliminate DSH cuts for States not implementing the ACA
			 Medicaid expansion.
	
 1.Short titleThis Act may be cited as the Preserving Access to Medicaid for Americans Act of 2017. 2.Elimination of MOE requirement for CHIP eligibilitySection 2105(d)(3) of the Social Security Act (42 U.S.C. 1397ee(d)(3)) is amended by striking September 30, 2019 and inserting the date of the enactment of the Preserving Access to Medicaid for Americans Act of 2017.
		3.Elimination of DSH cuts for States not implementing ACA expansion
 (a)In generalSection 1923(f)(7) of the Social Security Act (42 U.S.C. 1396r–4(f)(7)) is amended— (1)in subparagraph (A)—
 (A)in clause (i)— (i)in the matter preceding subclause (I), by striking each of fiscal years 2018 through 2025 and inserting each of fiscal years 2019 through 2028; and
 (ii)in subclause (I)— (I)by striking the amount specified under the DSH health reform methodology under subparagraph (B) and inserting the amount of the aggregate reduction target; and
 (II)by striking DSH allotments to States and inserting the DSH allotment to each expansion State each place it appears; (B)in clause (ii)—
 (i)in the matter preceding subclause (I), by striking The aggregate reductions and inserting In applying subparagraph (B), the aggregate reduction targets; (ii)by striking subclause (I);
 (iii)by redesignating subclauses (II) through (VIII) as subclauses (I) through (VII), respectively; (iv)in subclause (VI) (as so redesignated), by striking and at the end;
 (v)in subclause (VII) (as so redesignated), by striking the period at the end and inserting ; and; and (vi)by adding at the end the following new subclause:
							
 (VIII)$8,000,000,000 for fiscal years 2027 and 2028.; (C)by amending clause (iv) to read as follows:
						
 (iv)DefinitionsFor purposes of this paragraph: (I)The term expansion State means, for a fiscal year, a State that, as of the date that is 180 days before the start of such fiscal year, provides for eligibility under clause (i)(VIII) or (ii)(XX) of section 1902(a)(10)(A) for medical assistance under this title (or a waiver of the State plan approved under section 1115).
 (II)The term non-expansion State means, for a fiscal year, a State that is not an expansion State for such fiscal year. (III)The term State means the 50 States and the District of Columbia.; and
 (D)in clause (v), by striking Distribution of aggregate reductions.—The Secretary shall distribute the aggregate reductions under clause (ii) among States and inserting Distribution of aggregate reduction targets.—The Secretary shall distribute the aggregate reduction targets under clause (ii) among all the States (including non-expansion States); and
 (2)in subparagraph (B), by adding at the end the following new clause:  (iv)The methodology imposes reduction targets as if the reductions under subparagraph (A) were applied to all States, including non-expansion States..
 (b)Conforming amendmentSection 1923(f)(8) of the Social Security Act (42 U.S.C. 1396r–4(f)(8)) is amended by striking fiscal year 2025 and inserting fiscal year 2028. 